DETAILED ACTION
This is a non-final rejection following a Request for Continued Examination. Claims dated 02/09/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5 and 14, the prior arts on record do not teach, describe, and/or suggest all the limitations as presented in the claim as a whole – specifically determining an average depth of the seedbed floor of the field based on the determined 3D representation of the profile of the seedbed floor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dianchen (CN204236769U), in view of Saez et al. (US 20180156770 A1), in view Gunzenhauser (US 20180292339 A1), in view of Wendte et al. (US 20130180742 A1) and herein after will be referred to as Dianchen, Saez, Gunzenhauser, and Wendte respectively.

Regarding claim 1, Dianchen teaches a system for monitoring seedbed conditions within a field (Fig. 1-2 UAV system; [0007] UAV can be used for soil sampling),
the system comprising: an unmanned aerial vehicle (UAV) (Fig. 1-2 an agricultural multi-rotor UAV) 
including a body (Fig. 1-2) 
and a plurality of legs coupled to the body (Fig. 5 legs 4)
the plurality of legs configured to support the body relative to a field surface of the field when the UAV is in a landed position (Fig. 5 legs 4); 
and a seedbed sensing assembly supported on the UAV, the seedbed sensing assembly comprising: 
0028] “plurality of sampling probes 6” coupled to UAV; see Fig. 2) configured to be extended relative to the body (Fig. 3 the probes drop down into the soil via a cable 507. The probes extend downwards into the soil relative to the UAV body as motor 702 controls the cable length for the probes to drop down)
such that each pin penetrates a top surface of the field ([0036] “the pointed cone structure can be better inserted into the soil”);
Dianchen does not teach a plurality of position sensors, each position sensor configured to capture data indicative of a position of a given pin of the plurality of pins relative to the body of the UAV.
However, Saez teaches a position sensor configured to capture data indicative of a position of a given pin relative to the body of the UAV ([0079] “A ground probe LiDAR sensor 212 or other linear sensor configured at an upper end 214 of the tube 206 monitors a position of the rod 206 by detecting an interior end 216 thereof within the tube 206. In this manner, a distance the rod 208 has moved is observed.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dianchen’s plurality of probes to incorporate Saez to include, for each of the probes, a position sensor (making a plurality of position sensors), each position sensor configured to capture data indicative of a position of a given pin of the plurality of pins relative to the body of the UAV, because doing so allows “a reliable ground observation or solid object detection to be obtained” (Saez [0079]).
Dianchen also does not teach and a plurality of force sensors each force sensor configured to capture data indicative of a force being applied to a given pin of the plurality of pins.
However, Gunzenhauser teaches a plurality of force sensors, each force sensor configured to capture data indicative of a force being applied to a given pin of the plurality of pins ([0072] “each probe of the at least one probe can comprise a force sensor. In this aspect, the method can further comprise measuring an insertion force required to insert a probe into the soil at a corresponding probe insertion location.”; [0029] “reference to “a probe” can include two or more such probes”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dianchen’s plurality of probes to incorporate Gunzenhauser to include a plurality of force sensors, each force sensor configured to capture data indicative of a force being applied to a given pin of the plurality of pins, because doing so allows the probes help map the soil contour as they are “configured measure an insertion force (spike when entering the soil)” (Gunzenhauser [0072]).
Dianchen also teaches further comprising: a controller ([0005] control device).
Dianchen does not teach communicatively coupled to the plurality of position sensors and the plurality of force sensors.
However, Saez teaches further comprising: a controller communicatively coupled to a position sensor ([0048] “elongate probe 112 may communicate with a controller, microprocessor”; the sensor package processor/controller 114)
The examiner understands the LIDAR/linear sensor (position sensor) is on the probe ([0047] “an elongate probe 112 carries the sensor package 106”; in which probe and the sensors communicate with the controller ([0048] “the elongate probe 112 may communicate with a controller for… transmission of data acquired”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of modified Dianchen’s plurality of probes to incorporate Saez to include further comprising: a controller coupled to a position sensor of each of the probes (controller communicatively coupled to the plurality of position sensors and the plurality of force sensors), because doing so allows the UAV via the controller to use the position data collected by the position sensors.
Gunzenhauser also teaches, further comprising: a controller communicatively coupled to the plurality of force sensors ([0008] “the processor can be positioned in communication with the at least one probe”; Fig. 3A input/output interface; as noted in [0057] the probes themselves consist of sensors (i.e. “4-Sensor probe”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of modified Dianchen to incorporate Gunzenhauser to include further comprising: a controller coupled to the plurality of position sensors and the plurality of force sensors, because doing allows the UAV via the controller to use force data collected by the force sensors.
While Dianchen, in view of Gunzenhauser, in view of Saez teach the controller and the position and force data obtained from the plurality of position and force sensors, Dianchen, in view of Gunzenhauser, in view of Saez does not teach the controller configured to determine at least one of a 3D representation of a profile of a seedbed surface of the field or a 3D representation of a profile of a seedbed floor of the field based on the data captured by the plurality of position sensors and the data captured by the plurality of force sensors.
However, Wendte teaches a controller (Fig. 6 controller 124) configured to determine at least one of a 3D representation of a profile of a seedbed surface of the field or a 3D representation of a profile of a seedbed floor of the field ([0028] generates a map of soil fracture pressure as a function of penetration depth; [0018] In such embodiments, the soil monitoring system 40 may be configured to establish a map of soil fracture pressure as a function of penetration depth, latitude and longitude; [0037] Accordingly, the compaction layer map (e.g., compaction layer depth as a function of latitude and longitude) and/or the soil fracture pressure map (e.g., soil fracture pressure as a function of penetration depth, latitude and longitude) may be presented on the display 132, thereby enabling an operator to view the data as the measurements are recorded.)
In Wendte, Examiner corresponds “a 3D representation of a profile of a seedbed surface of the field” to “a map of soil fracture pressure as a function of penetration depth” since the map is a function of soil layer depth, latitude, and longitude.
based on the data captured by a position sensor and data captured by a force sensor ([0028] a controller receives the signals from the position sensor 78 and the soil pressure sensor 50, and determines the depth of the compaction layer, and/or generates a map of soil fracture pressure as a function of penetration depth, based on the signals).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the controller configured to control the plurality of sensors taught by modified Dianchen to incorporate Wendte to include the controller configured to determine at least one of a 3D representation of a profile of a seedbed surface of the field or a 3D representation of a profile of a seedbed floor of the field based on the data captured by the plurality of position sensors and the data captured by the plurality of force sensors, because in doing so “the soil fracture pressure map and/or the compaction layer map may be used by farmers to identify regions of the field having undesirable soil compaction, and/or to compare crop yields to corresponding soil fracture pressures” (Wendte [0036]).

Regarding claim 2, Dianchen, as modified (see rejection of claim 1), teaches the system of claim 1.
Dianchen further teaches wherein each pin of the plurality of pins is independently mounted on the body of the UAV (Fig. 1, pins are independently mounted).

Regarding claim 3, Dianchen, as modified, teaches the system of claim 1. 
Dianchen further teaches further comprising: a plurality of actuators (Fig 4 and 5, hoist motors 702, one for each probe)
each actuator configured to extend a given pin of the plurality of pins relative to the body of the UAV such that the given pin penetrates the top surface of the field ([0038] “the lifting and lowering of the sampling probe 6 under the frame of the unmanned aerial vehicle of the utility model is directly realized by the forward and reverse rotation of the hoisting motor 702”; [0036] “the pointed cone structure can be better inserted into the soil”).

Regarding claim 7, Dianchen, as modified, teaches the system of claim 1 and the determined at least one of a 3D representation of a profile of a seedbed surface of the field or a 3D representation of a seedbed floor of the field.
Dianchen does not teach further comprising: a location sensor installed on the UAV and communicatively coupled to the controller, the controller further configured to geo-locate the determined at least one of the 3D representation of the profile of the seedbed surface of the field or the 3D representation of the seedbed floor of the field.
However, Gunzenhauser also teaches further comprising: a location sensor installed on the UAV and communicatively coupled to the controller ([0055] “the processor 103 can be positioned in operative communication with a global positioning system (GPS)”), 
the controller further configured to geo-locate the determined at least one of the 0056] “it is further contemplated that GPS location data can be matched with the probe measurements at each insertion location”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the determined at least one of a 3D representation of the profile of a seedbed surface of the field or a 3D representation of the seedbed floor of the field taught by modified Dianchen to incorporate geo-location data by incorporating Gunzenhauser to include further comprising: a location sensor installed on the UAV and communicatively coupled to the controller, the controller further configured to geo-locate the determined at least one of the 3D representation of the profile of the seedbed surface of the field or the 3D representation of the profile of the seedbed floor of the field, because doing so allows the UAV to track soil collection locations or other location data and “produce a map depicting changes in soil” (Gunzenhauser [0055]).

Regarding claim 11, Dianchen teaches a method for monitoring seedbed conditions within a field ([0007] UAV can be used for soil sampling),
the method comprising: controlling, with one or more computing devices ([0005] control device), 
an operation of an unmanned aerial vehicle (UAV) (Fig. 1-2 an agricultural multi-rotor UAV) 
such that the UAV is flown over the field 
the UAV including a body (Fig. 1-2) 
and a plurality of legs coupled to the body (Fig. 5 legs 4);
initiating, with the one or more computing devices ([0005] control device), extension of a plurality of pins a plurality of pins ([0028] “plurality of sampling probes 6” coupled to UAV; see Fig. 2) relative to the body (Fig. 3 the probes drop down into the soil via a cable 507. The probes extend downwards into the soil relative to the UAV body as motor 702 controls the cable length for the probes to drop down)
such that each pin penetrates a top surface of the field ([0036] “the pointed cone structure can be better inserted into the soil”);
Dianchen does not teach receiving, with the one or more computing devices, position sensor data indicative of a position of each pin of the plurality of pins relative to the body of the UAV.
However, Saez teaches receiving, with the one or more computing devices ([0048] “elongate probe 112 may communicate with a controller, microprocessor”; the sensor package processor/controller 114), a position sensor configured to capture data indicative of a position of a given pin relative to the body of the UAV ([0079] “A ground probe LiDAR sensor 212 or other linear sensor configured at an upper end 214 of the tube 206 monitors a position of the rod 206 by detecting an interior end 216 thereof within the tube 206. In this manner, a distance the rod 208 has moved is observed.”)
The examiner understands the LIDAR/linear sensor (position sensor) is on the probe ([0047] “an elongate probe 112 carries the sensor package 106”; in which probe and the sensors communicate with the controller ([0048] “the elongate probe 112 may communicate with a controller for… transmission of data acquired”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dianchen’s plurality of probes to incorporate Saez to include, for each of the probes, a position sensor (making a plurality of position sensors), each position sensor configured to capture data indicative of a position of a given pin of the plurality of pins relative to the body of the UAV, because doing so allows “a reliable ground observation or solid object detection to be obtained” (Saez [0079]).
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Dianchen to incorporate Saez to receiving, with the one or more computing devices, the position data because doing allows the UAV via the controller to use position data collected by the position sensors.
Dianchen also does not teach receiving, with the one or more computing devices, force sensor data indicative a force being applied to each pin of the plurality of pins;
However, Gunzenhauser teaches receiving, with the one or more computing devices ([0008] “the processor can be positioned in communication with the at least one probe”; Fig. 3A input/output interface; [0057] the probes themselves consist of sensors (i.e. “4-Sensor probe”), a plurality of force sensors, each force sensor configured to capture data indicative of a force being applied to a given pin of the plurality of pins ([0072] “each probe of the at least one probe can comprise a force sensor. In this aspect, the method can further comprise measuring an insertion force required to insert a probe into the soil at a corresponding probe insertion location.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dianchen’s plurality of probes to incorporate Gunzenhauser to include a plurality of force sensors, each force sensor configured to capture data indicative of a force being applied to a given pin of the plurality of pins, because doing so allows the probes help map the soil contour as they are “configured measure an insertion force (spike when entering the soil)” (Gunzenhauser [0072]).
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Dianchen to incorporate Gunzenhauser to receiving, with the one or more computing devices, the force data because doing allows the UAV via the controller to use force data collected by the force sensors.
While Dianchen, in view of Gunzenhauser, in view of Saez teaches controlling, with one or more computing devices, and the position and force sensor data obtained from the plurality of position and force sensors, Dianchen, in view of Gunzenhauser, in view of Saez does not teach determining, with the one or more computing devices, at least one of a 3D representation of a profile of a seedbed surface of the field or a 3D representation of a profile of a seedbed floor of the field based on the data captured by the plurality of position sensors and the data captured by the plurality of force sensors.
However, Wendte teaches determining, with the one or more computing devices (Fig. 6 controller 124) at least one of a 3D representation of a profile of a seedbed surface of the field or a 3D representation of a profile of a seedbed floor of the field ([0028] generates a map of soil fracture pressure as a function of penetration depth; [0018] In such embodiments, the soil monitoring system 40 may be configured to establish a map of soil fracture pressure as a function of penetration depth, latitude and longitude; [0037] Accordingly, the compaction layer map (e.g., compaction layer depth as a function of latitude and longitude) and/or the soil fracture pressure map (e.g., soil fracture pressure as a function of penetration depth, latitude and longitude) may be presented on the display 132, thereby enabling an operator to view the data as the measurements are recorded.)
In Wendte, Examiner corresponds “a 3D representation of a profile of a seedbed surface of the field” to “a map of soil fracture pressure as a function of penetration depth” since the map is a function of soil layer depth, latitude, and longitude.
based on the data captured by a position sensor and data captured by a force sensor ([0028] a controller receives the signals from the position sensor 78 and the soil pressure sensor 50, and determines the depth of the compaction layer, and/or generates a map of soil fracture pressure as a function of penetration depth, based on the signals).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the controller controlling the plurality of sensors of modified Dianchen to incorporate Wendte to include determining, with the one or more computing devices --the controller-- at least one of a 3D representation of a profile of a seedbed surface of the field or a 3D representation of a profile of a seedbed floor of the field based on the data captured by the plurality of position sensors and the data captured by the plurality of force sensors, because in doing so “the soil fracture pressure map and/or the compaction layer map may be used by farmers to identify regions of the field having undesirable soil compaction, and/or to compare crop yields to corresponding soil fracture pressures” (Wendte [0036]).
Dianchen, does not teach the UAV landed at a data collection point within the field.
However, Gunzenhauser also teaches landed at a data collection point within the field (Fig. 1A and 1B soil measurement system is on land).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dianchen’s UAV and probe system to make it land by incorporating Gunzenhauser to include the soil measurement system assembly which requires the assembly to be landed because doing so allows the force sensor data to be obtained.

Regarding claim 12, Dianchen, as modified, (see rejection of claim 11) teaches the method of claim 11.
Dianchen further teaches wherein initiating extension of the plurality of pins comprises initiating, with the one or more computing devices ([0038] “the hoisting motor 702 can communicate with the information processor”), 
extension of the plurality of pins from the body of the UAV (Fig. 3 the probes drop down into the soil via a cable 507. The probes extend downwards into the soil relative to the UAV body as motor 702 controls the cable length for the probes to drop down).
The examiner understands that the UAV processor [0038] controls the motors to lower the cable to extend the pins into the ground.

Regarding claim 13, Dianchen, as modified, teaches the method of claim 11.
Dianchen further teaches, wherein initiating extension of the plurality of pins comprises controlling, with the one or more computing devices ([0038] “the hoisting motor 702 can communicate with the information processor”), 
an operation of a plurality of actuators (Fig. 2, shows 2 motors (left and right side of the UAV)) such that each actuator extends a given pin of the plurality of pins relative to the body of the UAV (Fig. 3 the probes drop down into the soil via a cable 507. The probes extend downwards into the soil relative to the UAV body as motor 702 controls the cable length for the probes to drop down).

Regarding claim 16, Dianchen, as modified, teaches the method of claim 11 and the determined at least one of a 3D representation of a profile of a seedbed surface of the field or a 3D representation of a seedbed floor of the field.
Dianchen does not teach further comprising: geo-locating, with the one or more computing devices, the determined at least one of the 3D representation of the profile of the seedbed surface of the field or the 3D representation of the profile of the seedbed floor of the field.
However, Gunzenhauser also teaches further comprising: geo-locating, with the one or more computing devices ([0055] “the processor 103 can be positioned in operative communication with a global positioning system (GPS)”), 
the determined at least one of the 0056] “it is further contemplated that GPS location data can be matched with the probe measurements at each insertion location”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the determined at least one of a 3D representation of a profile of a seedbed surface of the field or a 3D representation of a seedbed floor of the field taught by modified Dianchen to incorporate geo-location data by incorporating Gunzenhauser to include further comprising: geo-locating, with the one or more computing devices, the determined at least one of the 3D representation of the profile of the seedbed surface of the field or the 3D representation of the profile of the seedbed floor of the field, because doing so allows the UAV to track soil collection locations or other location data and “produce a map depicting changes in soil” (Gunzenhauser [0055]).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dianchen in view of Saez, in view Gunzenhauser, in view of Wendte, in further view of Liu et al. (US 20190101505 A1) herein after will be referred to as Liu.

Regarding claim 6, Dianchen, as modified, teaches the system of claim 1. 
Dianchen teaches the controller ([0005] control device) and a remote device ([0004] remote controller) and Dianchen, as modified, also teaches the determined at least one of the 3D representation of the profile of the seedbed surface of the field or the 3D representation of the profile of the seedbed floor of the field (see rejection of claim 1).
Dianchen does not teach wherein the controller is further configured to transmit the determined at least one of the 3D representation of the profile of the seedbed surface of the field or the 3D representation of the profile of the seedbed floor of the field to a remote device.
However, Lui teaches wherein the controller is further configured to transmit the determined at least one of thesoil data obtained from sensors to a remote device ([0130] “The mobile soil analysis system can be further configured to transmit the data produced by the location sensor, the chemical sensor, the soil meter, or the processor to the server in data collection 718 or upload to cloud 720, where the cloud may include the model data field data repository 160 in FIG. 1”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dianchen to incorporate Liu to include wherein the controller is further configured to transmit at least one of the 3D representation of the profile of the seedbed surface of the field or the 3D representation of the profile of the seedbed floor of the field to a remote device because doing so enables the soil data to be shared and/or be further processed at a remote location as Lui states “additional steps can also be performed by the server” (Lui [0123]).

Regarding claim 15, Dianchen, as modified, teaches the method of claim 11. 
Dianchen teaches the one or more computing devices ([0005] control device) and a remote device ([0004] remote controller) and Dianchen, as modified, also teaches the determined at least one of the 3D representation of the profile of the seedbed surface of the field or the 3D representation of the profile of the seedbed floor of the field (see rejection of claim 11).
Dianchen, as modified, does not teach further comprising: transmitting, with the one or more computing devices, the determined at least one of the 3D representation of the profile of the seedbed surface of the field or the 3D representation of the profile of the seedbed floor of the field to a remote device.
However, Lui teaches further comprising: transmitting, with the one or more computing devices, the soil data obtained from sensors to a remote device ([0130] “The mobile soil analysis system can be further configured to transmit the data produced by the location sensor, the chemical sensor, the soil meter, or the processor to the server in data collection 718 or upload to cloud 720, where the cloud may include the model data field data repository 160 in FIG. 1”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dianchen incorporate Liu to include further comprising: transmitting, with the one or more computing devices, the determined at least one of the 3D representation of the profile of the seedbed surface of the field or the 3D representation of the profile of the seedbed floor of the field to a remote device, because doing so enables the soil data to be shared and/or be further processed at a remote location as Lui states “additional steps can also be performed by the server” (Lui [0123]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dianchen in view of Saez, in view Gunzenhauser, in view of Wendte, in further view of Chang (US 9411070 B2) and herein after will be referred to as Chang.

Regarding claim 9, Dianchen, as modified, teaches the system of claim 1.
Dianchen further teaches wherein each pin of the plurality of pins comprises a first end positioned proximal to the body of the UAV and an opposed second end positioned distal to the body of the UAV (Fig. 1)
the second end being pointed and configured to penetrate the top surface of the field ([0036] “the pointed cone structure can be better inserted into the soil”).
Dianchen does not teach the second end being blunted.
However, Chang teaches a pin with the second end being blunted (FIG. 2 which shows a schematic view of an extendable wireless soil measurement apparatus (probe with sensors)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dianchen’s shape of the second end of the pins to substitute Chang such that wherein each pin of the plurality of pins have the second end being blunted and configured to penetrate the top surface of the field because the tip of the pins must be shaped in one of only two ways – pointed or blunted – and it has been held that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success (forming the tip of the pin), it is likely the product not of innovation but of ordinary skill and common sense.

Regarding claim 18, Dianchen, as modified, teaches the method of claim 11. 
Dianchen further teaches wherein each pin of the plurality of pins comprises a first end positioned proximal to the body of the UAV and an opposed second end positioned distal to the body of the UAV (Fig. 1)
the second end being pointed and configured to penetrate the top surface of the field ([0036] “the pointed cone structure can be better inserted into the soil”).
Dianchen does not teach the second end being blunted.
However, Chang teaches a pin with the second end being blunted (FIG. 2 which shows a schematic view of an extendable wireless soil measurement apparatus (probe with sensors)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dianchen’s shape of the second end of the pins to substitute Chang such that wherein each pin of the plurality of pins have the second end being blunted and configured to penetrate the top surface of the field because the tip of the pins must be shaped in one of only two ways – pointed or blunted – and it has been held that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success (forming the tip of the pin), it is likely the product not of innovation but of ordinary skill and common sense.

Claims 8, 10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dianchen in view of Saez, in view Gunzenhauser, in view of Wendte, in further view of Gentry (WO 2016149545 A1) and herein after will be referred to as Gentry.

Regarding claim 8, Dianchen, as modified, teaches the system of claim 1.
Dianchen also teaches the system further comprises: a plurality of actuators (Fig. 2, shows 2 motors (left and right side of the UAV)).
Dianchen, as modified, does not teach each actuator configured to adjust a length of a given leg of the plurality of legs relative to the body; and a levelness sensor installed on the UAV and communicatively coupled to the controller, the levelness sensor configured to capture data indicative of an orientation of the UAV, the controller further configured to control an operation of the plurality of actuators to adjust the orientation of the UAV based on the data captured by the levelness sensor.
However, Gentry teaches, a plurality of legs on a UAV ([0017] “adjustable landing gear extensions that contact a surface and support a UAV when landed”),
each actuator configured to adjust a length of a given leg of the plurality of legs relative to the body ([0053] “the landing gear extensions may use any one or more mechanisms for contracting and extending the landing gear extension. For example, the landing gear extension may include a hydraulic arm, a pneumatic arm, a magnetically adjustable arm, threaded extensions as illustrated in FIG. 2, a linear gear extension, a telescoping arm, etc. In each configuration, the landing gear extension includes an appropriate drive or motor to facilitate adjustment of the landing gear extension”)
and a levelness sensor installed on the UAV and communicatively coupled to the controller, the levelness sensor configured to capture data indicative of an orientation of the UAV ([0066] “Establishing horizontal may be done at a variety of times. For example, when the UAV first powers on, it may engage the landing gear assembly and adjust one or more of the landing gear extensions until it is determined that the body of the UAV is horizontal. It may be determined that the body of the UAV is horizontal using one or more sensors. The sensors may be any type of sensor that can be configured to determine an angle or whether the body of the UAV is horizontal. For example, the sensor may be an accelerometer, an inclinometer”)
The examiner understands “levelness sensor” can be an inclinometer as disclosed in the specification [0020].
	[0020] “For example, in one embodiment, the levelness sensor 38 may correspond to an inclinometer.”
the levelness sensor configured to capture data indicative of an orientation of the UAV ([0066] “sensor that can be configured to determine an angle or whether the body of the UAV is horizontal), 
the controller further configured to control an operation of the plurality of actuators to adjust the orientation of the UAV based on the data captured by the levelness sensor ([0066] “it may engage the landing gear assembly and adjust one or more of the landing gear extensions until it is determined that the body of the UAV is horizontal”).
The examiner understands that when Gentry discloses the “UAV engages the landing gear assembly to adjust the one or more of the landing gear extensions”, it is the landing gear controller that controls landing gear assembly ([0068] “landing gear controller determines an approximate slope or topology of the surface and determines which landing gear extensions need to be extended or contracted so that the body of the UAV remains approximately horizontal”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dianchen to incorporate Gentry to include each actuator configured to adjust a length of a given leg of the plurality of legs relative to the body; and a levelness sensor installed on the UAV and communicatively coupled to the controller, the levelness sensor configured to capture data indicative of an orientation of the UAV, the controller further configured to control an operation of the plurality of actuators to adjust the orientation of the UAV based on the data captured by the levelness sensor, because doing so “enables landing of the UAV on an uneven and/or sloping surface” (Gentry [0017]).

Regarding claim 10, Dianchen, as modified, teaches the system of claim 1.
Dianchen, as modified, does not teach further comprising: an anchoring device configured to engage soil within the field to anchor the UAV to field when the UAV is in the landed position 
However, Gentry teaches further comprising: an anchoring device configured to engage soil within the field to anchor the UAV to field when the UAV is in the landed position ([0056] “FIG. 2. The surface engagement member may be configured to increase a contact between the landing gear extension 252 and the surface and/or to secure the landing gear extension 252 to the surface”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dianchen to incorporate Gentry to include further comprising: an anchoring device configured to engage soil within the field to anchor the UAV to field when the UAV is in the landed position in order to enhance safety by performing proper orientation of the UAV during flight and landing (Gentry [0001])

Regarding claim 17, Dianchen, as modified, teaches the method of claim 11.
Dianchen also teaches the system further comprises: a plurality of actuators (Fig. 2, shows 2 motors (left and right side of the UAV)) and a plurality of legs (Fig. 1-2).
Dianchen, as modified, does not teach further comprising: receiving, with the one or more computing devices, levelness data indicative of an orientation of the UAV; and controlling, with the one or more computing devices, an operation of a plurality of actuators provided in operative association with the plurality of legs to adjust the orientation of the UAV based on the received levelness data.
However, Gentry teaches further comprising: receiving, with the one or more computing devices ([0068] “landing gear controller”), 
levelness data indicative of an orientation of the UAV ([0066] “It may be determined that the body of the UAV is horizontal using one or more sensors. The sensors may be any type of sensor that can be configured to determine an angle or whether the body of the UAV is horizontal. For example, the sensor may be an accelerometer, an inclinometer”);
The examiner understands “levelness sensor” can be an inclinometer as disclosed in the specification [0020].
	[0020] “For example, in one embodiment, the levelness sensor 38 may correspond to an inclinometer.”
The examiner also understands that when Gentry discloses “the body of the UAV is horizontal using one or more sensors”, the UAV must receive the sensor data first before UAV uses the data.
and controlling, with the one or more computing devices, an operation of a plurality of actuators provided in operative association with the plurality of legs to adjust the orientation of the UAV based on the received levelness data ([0066] “it may engage the landing gear assembly and adjust one or more of the landing gear extensions until it is determined that the body of the UAV is horizontal”).
The examiner understands that when Gentry discloses the “UAV engages the landing gear assembly to adjust one or more of the landing gear extensions”, it is the landing gear controller that controls landing gear assembly ([0068] “landing gear controller determines an approximate slope or topology of the surface and determines which landing gear extensions need to be extended or contracted so that the body of the UAV remains approximately horizontal”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dianchen to incorporate Gentry to include further comprising: receiving, with the one or more computing devices, levelness data indicative of an orientation of the UAV; and controlling, with the one or more computing devices, an operation of a plurality of actuators provided in operative association with the plurality of legs to adjust the orientation of the UAV based on the received levelness data, because doing so “enables landing of the UAV on an uneven and/or sloping surface” (Gentry [0017])

Regarding claim 19, Dianchen, as modified, teaches the method of claim 11.
Dianchen, as modified, does not teach further comprising: controlling, with the one or more computing devices, an operation of an anchoring device installed on the UAV such that the anchoring device engage soils within the field to anchor the UAV to field when the UAV is in the landed position.
However, Gentry teaches further comprising: controlling, with the one or more computing devices (Fig. 13 UAV control system 1314), an operation of an anchoring device installed on the UAV such that the anchoring device engage soils within the field to anchor the UAV to field when the UAV is in the landed position ([0056] “FIG. 2. The surface engagement member may be configured to increase a contact between the landing gear extension 252 and the surface and/or to secure the landing gear extension 252 to the surface”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dianchen to incorporate Gentry to include further comprising: an anchoring device configured to engage soil within the field to anchor the UAV to field when the UAV is in the landed position in order to enhance safety by performing proper orientation of the UAV during flight and landing (Gentry [0001])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6216540 B1: Nelson et al. discloses probes configured to penetrate a obscuring medium to obtains a 3D resistance map.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661